The opinion of the court was delivered,
by Sharswood, J.
The book of a decedent appearing on its face to contain charges of merchandise sold and delivered, is admissible in evidence on proof of his handwriting alone. It is not necessary to accompany it with any evidence as to the time and manner in which the entries were made. This would generally be impossible from the death of the only party having any knowledge of the matter. The presumption, primá, facie, is, that the book of a decedent was regularly kept as a record of his daily transactions. If testimony is subsequently introduced which raises any question upon the subject, it is for the jury to determine, under proper instructions from the court: Van Swearingen v. Harris, 1 W. & S. 356; Odel v. Culbert, 9 Id. 66.
There was nothing on the face of the book produced below to destroy this presumption. It was no valid objection that the account was kept in ledger form: Rodman v. Hoops’s Ex’rs, 1 Dall. 85; Thomson v. Hopper, 1 W. & S. 468. It did not show on its face that it was copied from any other book. The figures attached to each item were not stated to be pages, and were not necessarily to be presumed to be so in the absence of explanation. They may have been the numbers of the barrels of ale sold or the numbers of the sales made. The testimony of Eiker threw no discredit on the book. He was a porter or drayman. He testified that Washabaugh, the decedent, transcribed the accounts from pass-books into the larger book. “Always,” said he, “when I came home from a trip, Washabaugh entered the charges and credits from the pass-book I had into the larger book produced in my presence. I always gave them out of the pass-book to him myself.” It was decided by this court, in Ingraham v. Bockius, 9 S. & R. 285, that if a servant, in the course of delivering out goods to customers, make memoranda, and the same night, or next day, entries are made by the master, in books, from the memoranda, such books are books of original entries. It was not necessary to produce or account for the pass-books. These were not like a counter book or blotter, which is a permanent record of the business done in a shop. They were mere memoranda kept by the porters to assist their memory in making their returns to their employer, and though kept in small books, were no better than loose slips of paper: Breinig v. Meitzler, 11 Harris 159.
*139The book was therefore rightly admitted, and the defendant’s point properly declined, which disposes of both the assignments of error.
Judgment affirmed.